ON MOTION
PER CURIAM.

ORDER

The Commissioner of Internal Revenue responds to the court’s March 30, 2007 order concerning whether we should transfer this appeal to the United States Court of Appeals for the Third Circuit. The Commissioner moves in the alternative to dismiss the appeal. Lawrence Vivenzio and Gloria E. Vivenzio (the Vivenzios) have not responded.
The Vivenzios appeal from an order of the United States Tax Court dismissing their case for lack of jurisdiction because they had not shown that the Commissioner had issued a notiee of determination. We directed the parties to respond whether we should transfer the appeal to the regional circuit.
This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Because this case does not fall within our jurisdiction, the court will transfer the Vivenzios’ appeal to the United States Court of Appeals for the Third Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is transferred to the United States ■ Court of Appeals for the Third Circuit.
(2) The Commissioner’s motion to dismiss is denied.